DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
Drawings
The Examiner notes that the Applicant’s drawings filed 06/03/2022 resolves the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al. (US 2016/0240592) hereinafter “Li”.
Regarding claim 1, Fig. 8 of Li teaches a pixel arrangement structure of a display panel (Paragraph 0006), comprising: a plurality of sub-pixels including a first sub-pixel (Item a), a second sub-pixel (Item b), and a third sub-pixel (Combination of Items c and d), wherein the first sub-pixel (Item a), the second sub-pixel (Item b) and the third sub-pixel (Combination of Items c and d) have a polygonal structure with different numbers of sides (Where Item a has 4 sides, Item b has 5 sides and the combination of Items c and d have 6 sides), wherein each sub-pixel has a pixel side and a reserved side (See Picture 2 below), the reserved sides of each sub- pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel, and distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, and a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal (Where the distance between the reserved side and the pixel side in each sub-pixel is consistent throughout the display); wherein the same type of the sub-pixels in adjacent rows are aligned with each other, wherein in a first direction (up and down across the page), the third sub-pixels (Combination of Items c and d) are located in same rows (See Picture 2 below), and in a second direction (Left to right across the page), the first sub-pixels (Items a) and the third sub-pixels (Combination of Items c and d) are alternately arranged in same rows, wherein the first direction and the second direction perpendicularly cross each other, and wherein a top row of the third sub-pixels (Combination of Items c and d) are arranged continuously and are aligned with a bottom row of the third sub-pixels that are arranged continuously (See Picture 2 below).

    PNG
    media_image1.png
    352
    395
    media_image1.png
    Greyscale

Picture 2 (Labeled version of a portion of Li Fig. 8 [rotated 90O])
Regarding claim 5, Fig. 8 of Li further teaches wherein a length of a shortest side (pixel side) of the third sub-pixel (Combination of Items c and d) is smaller than that of the reserved side of the first sub-pixel (Item a).
Regarding claim 6, Fig. 8 of Li further teaches where wherein the first sub-pixel (Item a), the second sub-pixel (Item b) and the third sub-pixel (Combination of Items c and d) which are adjacent to each other and constitute a pixel unit combination, and the first sub-pixel (Item a), the second sub-pixel (Item b), and the third sub-pixel (Combination of Items c and d) in one pixel unit combination have different colors (Where Item a is red, Item b is blue and Combination of Items c and d is green).
Regarding claim 7, Fig. 8 of Li further teaches where there is no gap between adjacent reserved sides of the sub-pixels in one pixel unit combination.
Regarding claim 8, Fig. 8 of Li further teaches where lengths of the adjacent reserved sides of the sub-pixels in one pixel unit combination are equal.
Regarding claim 16, Fig. 8 of Li teaches a display apparatus, comprising: a display panel, the display panel having a pixel arrangement structure (Paragraph 0006) comprising: a plurality of sub-pixels including a first sub-pixel (Item a), a second sub-pixel (Item b), and a third sub-pixel (Combination of Items c and d), wherein the first sub-pixel (Item a), the second sub-pixel (Item b) and the third sub-pixel (Combination of Items c and d) have a polygonal structure with different numbers of sides (Where Item a has 4 sides, Item b has 5 sides and the combination of Items c and d have 6 sides), wherein each sub-pixel has a pixel side and a reserved side (See Picture 2 above), the reserved sides of each sub- pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel, and distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, and a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal (Where the distance between the reserved side and the pixel side in each sub-pixel is consistent throughout the display), wherein the same type of the sub-pixels in adjacent rows are aligned with each other, wherein in a first direction (up and down across the page), the third sub-pixels (Combination of Items c and d) are located in same rows (See Picture 2 above), and in a second direction (Left to right across the page), the first sub-pixels (Items a) the third sub-pixels (Combination of Items c and d) are alternately arranged in same rows, wherein the first direction and the second direction perpendicularly cross each other, and wherein a top row of the third sub-pixels (Combination of Items c and d) are arranged continuously and are aligned with a bottom row of the third sub-pixels that are arranged continuously (See Picture 2 above).
Regarding claim 20, Fig. 8 of Li further teaches wherein a length of a shortest side (pixel side) of the third sub-pixel (Combination of Items c and d) is smaller than that of a side (the reserved side) of the first sub-pixel (Item a).
Allowable Subject Matter
Claims 4, 9-15, 18 and 19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 06/03/2022, with respect to the rejections relying on the Zhang reference have been fully considered and are persuasive.  Therefore, the rejections relying on the Zhang reference have been withdrawn. 
Applicant's arguments filed 06/03/2022 regarding claims 1 and 16 with respect to the Li reference have been fully considered but they are not persuasive.
Specifically, while the Examiner finds the Applicant’s arguments with respect to the perpendicular nature of first and second direction persuasive (when considering the Examiner’s indication of the first and second directions in previous rejection of claims 1 and 16), the Examiner continues to rely on Li in the present rejection to read on the invention of claims 1 and 16. In the present rejection of claims 1 and 16, the Examiner interprets the structure of Li with respect to a different orientation (rotated 90 degrees) such that a top row of third sub-pixels are continuously arranged and are aligned with a bottom row of the third sub-pixels that are arranged continuously. Therefore, the Examiner continues to rely on the Li reference to read on the Applicant’s claims 1 and 16.      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891